LINCOLN NATIONAL VARIABLE ANNUITY ACCOUNT E The American Legacy® LINCOLN NATIONAL VARIABLE ANNUITY ACCOUNT H American Legacy® II, American Legacy® III American Legacy® III C Share, American Legacy® III View American Legacy® III Plus LINCOLN LIFE & ANNUITY VARIABLE ANNUITY ACCOUNT H American Legacy® III, American Legacy® III C Share American Legacy® III View, American Legacy® III Plus Supplement dated May 16, 2017 to the May 1, 2017 Prospectus This Supplement provides clarification regarding certain provisions outlined in the Investment Requirements section of your May 1, 2017 individual variable annuity prospectus. All other provisions not discussed herein continue to apply.This Supplement is for clarification only and requires no action on your part. The Contracts - Investment Requirements – Investment Requirements for other Living Benefit Riders purchased on or after October 3, 2016. The final two paragraphs of this section that discuss alternatives to Investment Requirements are not applicable to your contract. Please retain this Supplement for future reference.
